DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (5/19/22 Remarks: page 8, line 14 – page 11, line 21) with respect to the rejection of claims 2, 4, 6-7, 10, 13-15 & 17-18 under 35 USC §102 and the rejection of claims 5 & 16 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues (5/19/22 Remarks: page 8, line 14 – page 11, line 21, particularly page 11, lines 1-21) that the depth images of the prior art (Eigen) are used as ground truth data and are not provided as one of the inputs to a network as recited in the claims.
However, upon further review, Eigen discloses the use of both an image and a depth map as network inputs (Eigen Sections 3.1 & 3.11 and Figure 1, image (“Input”) and depth map (depth map output at “Coarse 7”) both provided to network (“Fine” network at “Fine 2”).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 6-7, 10, 13-15 & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eigen (“Depth Map Prediction from a Single Image using a Multi-Scale Deep Network”, cited in 6/29/21 Information Disclosure Statement).
Claim 2: A method of training a neural network for depth computation (Eigen Abstract and Section 1, 5th paragraph, depth determination using and training neural network), the method comprising:
providing a training image input to the neural network, the training image input including a camera image of a training scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
providing a training depth input to the neural network, the training depth input based at least in part on a high-density depth map of the training scene captured using a high-density depth sensor (Eigen Section 4.1, 1st-2nd paragraphs, input depth dataset training data set; Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner; note that this depth sampling at “irregularly spaced points” inherently has some density level readable upon a (not further specified) high-density depth map);
generating, using the neural network, a computed depth map of the training scene based on the training image input and the training depth input (Eigen Section 3.1.1, 1st paragraph, Section 3.1.2, 1st paragraph, Section 5.1, 1st paragraph, depth map prediction; Eigen Figure 4, image as input data for depth map generation; Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner as training ground truth data); and
modifying the neural network based on an error between the computed depth map of the training scene and the high-density depth map (Eigen Abstract and Section 3.1.2, 4th paragraph, refining depth map prediction and training network);
wherein, as a result of training the neural network (Eigen Abstract and Section 1, 5th paragraph, depth determination using and training neural network), the neural network is configured to generate a computed depth map of a runtime scene based on the neural network being provided (i) a runtime image input including a camera image of the runtime scene captured using a camera and (ii) a runtime depth input based on a low-density depth map of the runtime scene captured using a low-density depth sensor separate from the camera (Eigen Sections 3.1 & 3.11 and Figure 1, image (“Input”) and depth map (depth map output at “Coarse 7”) both provided to network (“Fine” network at “Fine 2”).
Claim 4: The method of claim 2 (see above), further comprising:
capturing, using the camera, the camera image of the training scene (Eigen Section 4.1, 1st paragraph, input image from Kinect camera); and
capturing, using the high-density depth sensor, the high-density depth map (Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner; note that this depth sampling at “irregularly spaced points” inherently has some density level readable upon a (not further specified) high-density depth map).
Claim 6: The method of claim 2 (see above), wherein the camera image of the training scene is an RGB image having dimensions of HxWx3 (Eigen Section 4.2, 2nd paragraph, RGB image having height, width, and three color dimensions).
Claim 7: The method of claim 2 (see above), wherein the training depth input includes a sparse depth map generated (Eigen Section 3.1.2, 1st paragraph, coarse depth map) based on:
the high-density depth map (Eigen Section 3.1, 1st paragraph, use fine-scale network to refine coarse depth map); and
a sampling mask that indicates a plurality of sampling points of the low-density depth sensor (Eigen Section 4.1, 1st paragraph, masking).
Claim 10: A method of using a neural network for depth computation (Eigen Abstract and Section 1, 5th paragraph, depth determination using and training neural network), the method comprising:
capturing, using a camera, a camera image of a runtime scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
capturing, using a low-density depth sensor, a low-density depth map of the runtime scene, the high-density depth sensor being separate from the camera;
providing a runtime image input to the neural network, the runtime image input including the camera image of the runtime scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
providing a runtime depth input to the neural network, the runtime depth input based at least in part on the low-density depth map of the runtime scene Eigen Section 4.1, 1st-2nd paragraphs, input depth dataset training data set; Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner; note that this depth sampling at “irregularly spaced points” inherently has some density level readable upon a (not further specified) low-density depth map); and
generating, using the neural network, a computed depth map of the runtime scene based on the neural network being provided the runtime image input and the runtime depth input (Eigen Section 3.1.1, 1st paragraph, Section 3.1.2, 1st paragraph, Section 5.1, 1st paragraph, and Figure 4, depth map prediction; Eigen Sections 3.1 & 3.11 and Figure 1, image (“Input”) and depth map (depth map output at “Coarse 7”) both provided to network (“Fine” network at “Fine 2”).
Claim 13: The method of claim 10 (see above), wherein the neural network was previously trained by:
providing a training image input to the neural network (Eigen Section 3.1, footnote 1, training image), the training image input including a camera image of a training scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
providing a training depth input to the neural network, the training depth input based at least in part on a high-density depth map of the training scene (Eigen Section 4.1, 1st-2nd paragraphs, input depth dataset training data set; Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner; note that this depth sampling at “irregularly spaced points” inherently has some density level readable upon a (not further specified) high-density depth map);
generating, using the neural network, a computed depth map of the training scene (Eigen Section 3.1.1, 1st paragraph, Section 3.1.2, 1st paragraph, Section 5.1, 1st paragraph, and Figure 4, depth map prediction); and
modifying the neural network based on an error between the computed depth map of the training scene and the high-density depth map of the training scene (Eigen Abstract and Section 3.1.2, 4th paragraph, refining depth map prediction and training network).
Claim 14: The method of claim 13 (see above), further comprising:
generating, using the neural network, the computed depth map based on the training image input and the training depth input (Eigen Section 3.1.1, 1st paragraph, Section 3.1.2, 1st paragraph, Section 5.1, 1st paragraph, and Figure 4, depth map prediction).
Claim 15: The method of claim 13 (see above), further comprising:
capturing, using the camera, the camera image of the training scene (Eigen Section 4.1, 1st paragraph, input image from Kinect camera); and
capturing, using a high-density depth sensor, the high-density depth map of the training scene (Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner; note that this depth sampling at “irregularly spaced points” inherently has some density level readable upon a (not further specified) high-density depth map).
Claim 17: The method of claim 13 (see above), wherein the camera image of the training scene is an RGB image having dimensions of HxWx3 (Eigen Section 4.2, 2nd paragraph, RGB image having height, width, and three color dimensions).
Claim 18: The method of claim 13, wherein the training depth input includes a sparse depth map of the training scene generated (Eigen Section 3.1.2, 1st paragraph, coarse depth map) based on:
the high-density depth map (Eigen Section 3.1, 1st paragraph, use fine-scale network to refine coarse depth map); and
a sampling mask that indicates a plurality of sampling points of the low-density depth sensor (Eigen Section 4.1, 1st paragraph, masking).
Claim Rejections - 35 USC § 103
Claims 5 & 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eigen.
With respect to claim 5, Eigen discloses the invention of claim 2 (see above). Eigen further discloses a camera image which is an RGB image having dimensions of HxWx3 (Eigen Section 4.2, 2nd paragraph, RGB image having height, width, and three color dimensions).
Eigen does not expressly disclose a camera image which is a greyscale image having dimensions of HxWx1.
The selection of one or another degree of color resolution (e.g. RGB color or greyscale) would be an example of a selection among known equivalents.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to use a camera image which is a greyscale image having dimensions of HxWx1 as specified in claim 5.
Claim 5: The method of claim 2 (see above), wherein the camera image of the training scene is a grayscale image having dimensions of HxWx1 (Eigen Section 4.2, 2nd paragraph, substitution of greyscale image having height, width, and one color dimension for RGB image having height, width, and three color dimensions as per above rationale).
Applying these teachings to claim 16 as they are applied to claim 5 above:
Claim 16: The method of claim 13 (see above), wherein the camera image of the training scene is a grayscale image having dimensions of HxWx1 (Eigen Section 4.2, 2nd paragraph, substitution of greyscale image having height, width, and one color dimension for RGB image having height, width, and three color dimensions as per above rationale).
Allowable Subject Matter
Claim 1 is allowed.
Claims 8-9, 11-12, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the art of record does not teach or suggest the recited arrangement of setting a sparse depth map equal to a high-density depth map of a training scene at sampling points, setting the sparse depth map equal to a high-density depth map of a training scene at remaining points defined by a sampling mask, setting a distance map equal to zero at the sampling points, and setting the distance map equal to a distance from the nearest sampling point at the remaining points in conjunction with the recited neural network processing of a depth map, computing a depth map error, and modifying the neural network based on the error.
With respect to claim 8, 11, & 19, the art of record does not teach or suggest the recited arrangement of setting a sparse depth map equal to a high-density depth map of a training scene at sampling points and setting the sparse depth map equal to a high-density depth map of a training scene at remaining points defined by a sampling mask in conjunction with the recited neural network processing of a depth map, computing a depth map error, and modifying the neural network based on the error.
With respect to claim 9, 12, & 20, the art of record does not teach or suggest the recited arrangement of setting a distance map equal to zero at the sampling points and setting the distance map equal to a distance from the nearest sampling point at the remaining points in conjunction with the recited neural network processing of a depth map, computing a depth map error, and modifying the neural network based on the error.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663